OPINION — AG -(1) A PERSON WORKING A NIGHT WATCHMAN FOR THE STATE TRAINING SCHOOL FOR NEGRO BOYS MAY ALSO BE A MEMBER OF A SCHOOL BOARD (IF OTHERWISE QUALIFIED) (2) A PERSON WORKING AS A NIGHT WATCHMAN FOR THE STATE TRAINING SCHOOL FOR NEGRO BOYS MAY ALSO BE TOWN MARSHALL (3) A TEACHER IN A RURAL SCHOOL DISTRICT MAY ALSO SERVE AS A MEMBER OF A CITY COUNCIL (4) A TEACHER IN A RURAL SCHOOL DISTRICT MAY ALSO SERVE ON A PRECINCT ELECTION BOARD (5) THE SAME PERSON MAY NOT (AT THE SAME TIME) BE A CITY COUNCILMAN AND A MEMBER OF A PRECINCT ELECTION BOARD (6) A SCHOOL TEACHER LIVING IN ONE SCHOOL DISTRICT WHOSE TEACHING JOB IS IN ANOTHER SCHOOL DISTRICT MAY ALSO SERVE ON THE SCHOOL BOARD IN THE DISTRICT IN WHICH HE LIVES (WE EXPRESSLY DO NOT PASS ON ANY QUESTION RELATING TO A SCHOOL TEACHER ALSO SERVING ON THE SCHOOL BOARD OF THE DISTRICT WHERE HE IS A TEACHER) (7) THE SAME PERSON MAY NOT (AT THE SAME TIME) BE A SCHOOL BOARD MEMBER AND A CITY COUNCILMAN CITE: ARTICLE II, SECTION 11, 51 O.S.H. 6 (DUAL OFFICE HOLDING), OPINION NO. MARCH 19, 1953 — HODGE (JAMES P. GARRETT) ** SEE: OPINION NO. 71-275 (1971) ** ** DUAL OFFICE HOLDING, 51 Ohio St. 6 [51-6] **